Name: Decision No 2/1999 of the EC-Andorra Joint Committee of 22 December 1999 on the arrangements for implementing the Protocol signed in Brussels on 15 May 1997 on veterinary matters supplementary to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: agricultural activity;  agricultural policy;  international affairs;  European construction;  Europe
 Date Published: 2000-02-05

 Avis juridique important|22000D0205(01)Decision No 2/1999 of the EC-Andorra Joint Committee of 22 December 1999 on the arrangements for implementing the Protocol signed in Brussels on 15 May 1997 on veterinary matters supplementary to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra Official Journal L 031 , 05/02/2000 P. 0084 - 0088DECISION No 2/1999 OF THE EC-ANDORRA JOINT COMMITTEEof 22 December 1999on the arrangements for implementing the Protocol signed in Brussels on 15 May 1997 on veterinary matters supplementary to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra(2000/105/EC)THE JOINT COMMITTEE,Having regard to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra signed in Luxembourg on 28 June 1990, and in particular Article 17 thereof(1),Having regard to the Protocol on veterinary matters supplementary to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra(2), signed in Brussels on 15 May 1997,Whereas:(1) The Parties desire maintaining traditional flows of trade in live animals and animal products between Andorra and the European Community and promoting the development of new flows;(2) Such trade should accordingly be conducted in compliance with Community veterinary rules;(3) At its meeting in Andorra on 16 December 1998 the veterinary subgroup recommended the adoption of a list of Community legislation to be applied by Andorra as a matter of priority by 1 June 2000;(4) Provision should be made that adoption of the Community acquis will not prejudice the application of safeguard measures, especially for cases of bovine spongiform encephalopathy (BSE),HAS DECIDED AS FOLLOWS:Article 11. Andorra shall accept, without prejudice to the specific rules laid down in this Decision, live animals and animal products originating in the Community under the conditions laid down for intra-Community trade.2. Andorra undertakes to apply the relevant Community rules to imports of live animals and animal products from third countries.Article 2Live animals and animal products covered by Directive 90/425/EEC(3)1. ChecksTrade between Andorra and the Member States in live animals and animal products covered by Directive 90/425/EEC shall be subject to the rules on checks laid down by the Directive, excluding Article 10 (safeguard measure).Checks on imports from third countries are provided for in Article 3(2) of this Decision.2. IdentificationFor the identification of bovine animals the Andorran authorities shall adopt Regulation (EC) No 820/97(4) and its implementing provisions.3. Andorra shall take part in the computerised network linking veterinary authorities (ANIMO). The practical arrangements for Andorra's participation shall be settled between the Commission and the Andorran authorities.4. FeesThe Andorran authorities shall adopt the principles set out in Chapter I of Annex C to Directive 85/73/EEC(5).Article 3Animal products1. Checks on tradeTrade between Andorra and the Member States shall be subject to the rules and principles of Directive 89/662/EEC(6) and its implementing provisions, including the rules applicable in the event of refusal of entry, excluding Article 9 (safeguard measure).2. Checks on products imported from third countries and destined for AndorraThe checks on products imported from third countries and destined for Andorra shall be carried out at border inspection posts by the veterinary services of the Member States in the name and on behalf of the Andorran authorities on all imports of live animals and animal products into Andorra; animal products shall be issued with the Annex B document of Decision 93/13/EEC(7) and live animals with the border passage document. The veterinary checks must be carried out before the customs transit operations start. Once the live animals and animal products have been checked, the health fees provided for in Chapter II of Annex A, Chapter II of Annex C and Section 2 of Chapter III of Annex I (fishery products) to Directive 85/73/EEC must be paid. Where applicable, the ANIMO system shall be used.Article 4Mutual assistanceAndorra shall implement Directive 89/608/EEC(8)Article 5Notification of animal diseasesAndorra shall implement Directive 82/894/EEC(9). The arrangements for the participation of Andorra in the animal disease notification system (ADNS) shall be established by the Commission and the Andorran authorities.Article 6Control measures1. Pending the full transposition of the Community acquis into Andorran national law, the Andorran authorities undertake to implement the control measures provided for in Community legislation.2. The Andorran authorities undertake to consult the relevant Spanish and French authorities on the drawing-up of emergency plans and their implementation in the event of outbreaks of animal diseases.Article 7Trade in certain animals1. The trade in bovine animals and swine between Andorra and the Member States shall be carried out in accordance with Directive 64/432/EEC(10).2. The trade in ovine and caprine animals shall be governed by Directive 91/68/EEC(11).3. The trade in equidae shall be carried out in accordance with Directives 90/426/EEC(12) and 90/427/EEC(13).4. For the purposes of identifying swine and ovine and caprine animals Andorra shall implement Directive 92/102/EEC(14).Article 8Trade in certain animal products1. Andorra shall implement Directives 64/433/EEC(15), 72/461/EEC(16), 77/99/EEC(17) and 80/215/EEC(18).2. For animal casings, bones, blood and other products, Andorra shall apply the provisions of Chapters 2, 5 and 7 of Annex I to Directive 92/118/EEC(19).3. Andorra shall transmit lists of approved establishments to the competent Member State authorities and to the Commission.4. Such establishments shall be subject to the Community inspections applicable to Community establishments.5. If necessary, details of the stamp shall be set out in a technical amendment.6. In addition to the provisions of Directive 85/73/EEC, Andorra shall apply the fees laid down in Chapter I of Annex A thereto.Article 9Hormones and residuesAndorra shall implement Directives 96/22/EC(20) and 96/23/EC(21) on the understanding that:(a) on the first occasion Andorra shall submit its plan to the veterinary subgroup for approval,(b) later updates shall be approved by the Commission after notification of the Member States within the Standing Veterinary Committee.Article 10Rules for (bovine, ovine, caprine and equine) animals subject to crossborder temporary movements1. The official veterinarian of the country of dispatch shall:(a) inform the official veterinarian of the country of destination of the consignment of animals 48 hours in advance,(b) examine the animals in the 48 hours before their departure; the animals must be duly identified,(c) issue a certificate conforming to a model to be drawn up by the veterinary subgroup. Pending this certificate, the documents currently applicable shall be used.2. As soon as the animals arrive in the country of destination the official veterinarian of that country shall check them to ensure that they conform to the standards laid down.3. Animals must remain under customs control for the duration of the movement.4. The holder of the animals shall, in a written declaration, agree:(a) to comply with all the measures taken pursuant to the legislation and with any other measure taken at local level on the same terms as any original holder in the Community or Andorra,(b) pay the cost of checks carried out pursuant to this decision,(c) collaborate fully with the veterinarians carrying out the customs or veterinary checks required by the official authorities of the country of dispatch or destination.5. In the event of outbreaks of disease, the competent veterinary authorities shall take appropriate measures by mutual agreement.6. The issue of expenses shall be examined by the competent veterinary authorities. If necessary, the matter shall be put to the veterinary subgroup.Article 11Andorra shall apply the Community provisions set out in the Annex to this Decision before 1 June 2000.Article 12This Decision shall enter into force on the first day of the month following that of its adoption.Done at Brussels, 22 December 1999.For the Joint CommitteeThe PresidentM. MATEU(1) OJ L 374, 31.12.1990, p. 14.(2) OJ L 148, 6.6.1997, p. 16.(3) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29). Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(4) Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (OJ L 117, 7.5.1997, p. 1).(5) Council Directive 85/73/EEC of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat (OJ L 32, 5.2.1985, p. 14). Directive as last amended by Directive 97/79/EC (OJ L 24, 30.1.1998, p. 31).(6) Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (OJ L 395, 30.12.1989, p. 13). Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(7) Commission Decision 93/13/EEC of 22 December 1992 laying down the procedures for veterinary checks at Community border inspection posts on products from third countries (OJ L 9, 15.1.1993, p. 33). Decision as last amended by Decision 96/32/EC (OJ L 9, 12.1.1996, p. 9).(8) Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ L 351, 2.12.1989, p. 34).(9) Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (OJ L 378, 31.12.1982, p. 58). Directive as last amended by Commission Directive 98/12/EC (OJ L 4, 8.1.1998, p. 63).(10) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). Directive as last amended by Directive 98/46/EC (OJ 198, 15.7.1998, p. 22).(11) Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ L 46, 19.2.1991, p. 19). Directive as last amended by Commission Decision 94/953/EC (OJ L 371, 31.12.1994, p. 14).(12) Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (OJ L 224, 18.8.1990, p. 42). Directive as last amended by the 1994 Act of Accession.(13) Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ L 224, 18.8.1990, p. 55).(14) Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (OJ L 355, 5.12.1992, p. 32).(15) Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (OJ 121, 29.7.1964, p. 2012/64). Directive as last amended by Directive 95/23/EC (OJ L 243, 11.10.1995, p. 7).(16) Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (OJ L 302, 31.12.1972, p. 24). Directive as last amended by the 1994 Act of Accession.(17) Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (OJ L 26, 31.1.1977, p. 85). Directive as last amended by Directive 97/76/EC (OJ L 10, 16.1.1998, p. 25).(18) Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (OJ L 47, 21.2.1980, p. 4). Directive as last amended by the 1994 Act of Accession.(19) Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ L 62, 15.3.1993, p. 49). Directive as last amended by Directive 97/79/EC (OJ L 24, 30.1.1998, p. 31).(20) Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of B-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3).(21) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10).ANNEXThe reference to the basic legislation encompasses all the amendments and the implementing provisions.1. Directive 90/425/EEC (except Article 10; safeguard measures)2. Regulation (EC) No 820/97 (identification of bovine animals only)3. Directive 85/73/EEC (for the relevant areas; fees)4. Directive 89/662/EEC (except Article 9; safeguard measures)5. Directive 89/608/EEC (mutual assistance)6. Directive 82/894/EEC (notification of diseases - ADNS)7. Directive 64/432/EEC (bovine animals and swine)8. Directive 91/68/EEC (sheep and goats)9. Directives 90/426/EEC and 90/427/EEC (equidae)10. Directive 92/102/EEC (identification of swine, sheep and goats)11. Directives 64/433/EEC and 72/461/EEC (meat)12. Directives 77/99/EEC and 80/215/EEC (meat products)13. Directive 92/118/EEC (Annex I, Chapters 2, 5 and 7; various products)14. Directives 96/22/EC and 96/23/EC (residues)